Title: To George Washington from Brigadier General James Mitchell Varnum, 8 November 1777
From: Varnum, James Mitchell
To: Washington, George

 

Sir
Woodberry [N.J.] 8th Novr, ½ past 5 P.M. 1777.

I have to acknowledge the Rect of your Orders of 7th Instant. The Intelligence you are pleased to communicate, I received last Evening, by two Persons who came out of Philadelphia Yesterday, & by a Spy, whom I had in Billingsport Yesterday, two Hours. My Accts give these additional Circumstances, That the Garrison at Billingsport consist of two Hundred of the seventy first Battalion, & two Hundred Marines. That they were, this Day, to be reinforced by two Hessian Regiments; That there were four Row Gallies & two floating Batteries in Schylkil; That an Attack was to be made upon Fort Mifflin by the Way of Schylkill; That they were to attack Red bank at the same Time, landing just below Timber Creek (a fine beach, and no obstruction between that and Fort Mercer); that the Troops from Billingsport were to move across Manto Creek, at a Signal given from Philadelphia, & act in Conjunction with Those from Philadelphia, against Fort Mercer; That they were to attack this Day Morning at four, if possible, If not, the first Time they should be Ready. Last Evening, at Ten, Sky Rockets were seen on Province Island, w’ch determined me the Action was about to commence, I took every Precaution in my Power; Just before Sunsett this Evening, There appeared to be a large Number of Men, Horses, & I tho’t Fascines, passing Schylkill to Province Island. The Ships below fired Guns, w’ch were supposed to be Signals. The Accts respecting the Enemy’s Intended Movements were given in the same Manner, by two Prisoners, of the second Battalion of the seventy first Regiment, whom my Scouts captivated Yesterday, near Billingsport. I shall send a Detachment this Night into Fort Mifflin, tho upon my Honor, I think that Garrison sufficiently manned. I have the Pleasure to Inform you, that we had Guard Boats last Night between Hog and Province Islands, the Rout of the Enemy’s Boats, w’ch met with, fired upon, & caused them to retreat. The Commodore will fix a Chain this Night, that is already prepared with dry logs to buoy it up, & Anchors to fasten it down, between those Islands; Fourteen Gun Boats will lay in the Passage; The Commodore, with all his Gallies will lay close to the North End of Mud Island; The Floating Batteries, & Xebecks to guard the Chievaux de Frize, & oppose The Shipping, should they attempt to advance; And the Continental Vessells under Capt. Robinson’s Command, will lay at the Mouth of Schylkill, and at the Mouth of Timber Creek. I have placed the Continental and Militia Guards, upon Timber & Manto Creeks. In a Word, I am perfectly satisfied with the different Arrangements, & the universal Spirit, w’ch apparently pervades the whole; & unless I am too ignorant of military Dispositions, the Great Governor

of the Universe, will give to your Arms Success in this Quarter, should the Mercinaries attack, as we sincerely expect and wish they will; And, to your Ex⟨cel⟩lency, additional Laurels! Pardon me ⟨I⟩ write upon the Run, and am thinking of ma⟨ny⟩ thinks at once—The Musketry you mention, was the Ecco of Cannon in the Groves. I am your Excellency’s most devotedly

J. M. Varnum

